DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement(s) (IDS) submitted on 8-4-2021 & 5-7-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

3.	Claims 3 & 22 is objected to because of the following informalities: 

	Regarding claim 3 lines 6-7 the recitation “or integral” appears to be a typo.
  	Appropriate correction is required.

	Claim 22 includes an additional (two separate claims) “claim 23” beginning in line 2.

Claim Rejections - 35 USC § 112



4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15, 48 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claims 12-13, 15, 22, 31, 34,  48 and 51  the recitation(s) with respect to an accelerometer and / or accelerometer sensor data sensor data.”, is deemed non-enabling. The applicant has not provided support in the specification with respect to usage of an accelerometer. 

Regarding claims 14, 33 and 50 the recitation “a specific rotational speed” is deemed non-enabling. The applicant has not provided support in the specification with respect to detecting and / or monitoring rotational speed 


5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3 the recitation “the top cover, wall structure and base section may be formed from the same or different materials,” is deemed ambiguous and overly broad. With emphasis on the phrase “may be formed” this is a relative phrase and does not clearly define the claimed wall structure. Furthermore, the recitation raises the question as to whether the wall structure is formed from same / different materials or not?

Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1,3, 4-8, 11-13, 20, 22-23, 25-28, 31, 32 and 45  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by SAITO (US 2019/0184773 A1).

Regarding claims 1,23, 25 & 27 Saito a housing 2 22 comprising an outer surface and an internal cavity (fig. 3) that is enclosed [0045]-[0044] within the housing 2 22 ; an electrical sensor device 2 that is disposed within the internal cavity [0023]-[0040][0050] attached therein to prevent movement (via 22f) [claim 1][abstract]of the device within the internal cavity [0046], wherein the electrical sensor device 2 22 is configured to sense, transmit and/or receive information regarding surrounding conditions, orientation and/or location when the sensor assembly is attached with a vulcanized rubber article [0031]-[0041]; and a retaining member  22f that is configured to accommodate attachment of the housing therewith, wherein the retaining member 22f [0041] has an outside surface configured for attachment with the vulcanized rubber article [0041]-[0051].

Regarding claim 3 Saito teaches the housing comprises a top cover, a wall structure, and a base section (fig. 3-4) that define the internal cavity, and wherein the top cover, wall structure and base section may be formed from the same or different materials, and wherein one or more of the top cover, wall section, and base section may separate or integral with one another [0047]-[0051] (figs.3-4, 7-9).



Regarding claim 4 Saito teaches wherein one of the top cover 22fa or base section is removably attached (fig. 3) with the wall structure to facilitate installation and/or removal of the electrical sensor device from the internal cavity [0047]-[0060](figs. 3-4, 7-9).

Regarding claim 6 Saito teaches the electrical sensor device 2 22 is encapsulated by the inner cavity of the housing 2 22 during a process of making the housing 2 22 that operates to retain the position of the electrical sensor device 2 22 within the housing (figs. 3-4, 7-9).

Regarding claim 7 Saito teaches the housing 2 22 and retaining member 22f are configured having a complementary shape (figs. 3-4, 7-9) to facilitate attachment of the housing 2 22 with the retaining member 22f (figs. 3-4, 7-9).

Regarding claim 8 Saito teaches the housing 2 22 comprises a wall structure [0020-]0030] (figs. 3-4, 7-9) that surrounds the internal cavity, and wherein the retaining member 22f comprises a wall structure having an open chamber that is configured to accommodate the housing wall structure therein to provide attachment therewith (figs. 3-4, 7-9).

Regarding claims 11 & 25, Saito discloses the sensing system comprises a receiver 3 that is external from the object and that is configured to receive data from the electrical sensor 2 22 device by wireless communication (Abstract)[(0022]- [0035]. 

Regarding claims 12,13,26, 32, and 45 Saito teaches the electrical sensor device comprises  accelerometer 22aa sensor that determines tread depth connected therewith and is configured to send data from the accelerometer sensor 22aa wirelessly to the external receiver (Abstract) [(0030]-[0040].

Regarding claims 20 and 25 Saito teaches the electrical sensor device (para [0024]- a sensor device 22) comprises: a printed circuit board (22b) comprising electrical circuitry (para [0029]-[0030], [0037]- The circuit board 22b is a board on which the sensor chip 22a, peripheral elements (not shown), and the like are mounted, and is configured by a printed circuit board or the like on which the circuit pattern is formed); a portable power source for providing power to the electrical sensor device (para [0029]- a battery 22c corresponding to a power supply); a least one sensor element (para (0030]- The sensor chip 22a is formed by incorporating an acceleration sensor 22aa); and an antenna for receiving and/or transmitting information from the electrical sensor device (para (0035]- the microcomputer 22ab transmits the frame from the antenna 22d to the receiver 3 through the transmission unit).

Regarding claims 22 & 31 Saito teaches the electrical sensor device comprises one or both of an accelerometer sensor and a global positioning device (para [0030]- The sensor chip 22a is formed by incorporating an acceleration sensor 22aa).

Regarding claim 23, Saito teaches  the sensor element is configured to sense one or more variables selected from the group consisting of air pressure, temperature, acceleration, and orientation or location of the environment, the sensor assembly, or the object (para [0031]- the acceleration sensor 22aa is disposed to detect an acceleration in accordance with the ground state of the corresponding tire 71a to 71d).

Regarding claim 28 Saito teaches one of the top cover or the bottom section are made separately from the wall section and are attached to the wall section after the electrical sensor device has been installed within the housing internal cavity (figs 3-4, 7-9).

Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 5 ,9, 32, 33 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITO (US 2019/0184773 A1) in view of BRUSAROSCO (US 2011/0186200).

Regarding claim 2, SAITO discloses the sensor assembly as recited in claim 1, SAITO does not disclose wherein the housing outer surface includes one or more display features or indicia that are viewable to a user when the housing is attached with the retaining member. BRUSAROSCO is drawn to tire monitoring device, discloses, wherein the housing outer surface includes one or more display features or indicia that are viewable to a user when the housing is attached with the retaining member (para [0172], para [0194]- graphical signs 67 are predisposed on the top of the hooping member 63, such graphical signs 67 allowing a correct orientation of the monitoring device 10 during the fastening operation). 

		It would have been obvious to a person of ordinary skill in the art at the time of the invention to dispose sensor assembly of Saito display features or indicia that are viewable to a user to increase the reliability and lifetime of the monitoring device as disclosed in BRUSAROSCO (see BRUSAROSCO, para [001 1)

Regarding claim 5, Saito discloses the sensor assembly as recited in claim 1, wherein the electrical sensor device is attached within the internal cavity by one or more surface features within the cavity that contact the electrical sensor device to retain its position therein (Fig. 3; para (0046]- the housing 22fa configures an accommodation chamber that accommodates the circuit board 22b on which the antenna 22d is mounted in addition to the sensor chip 22a and the peripheral elements (not shown); para [0048]- the second housing 22fab has a cup
shape having an upper surface and a side surface, and is integrated with the first housing 22faa at an open end of the cup shape so as to configure the accommodation chamber. In addition, the dimension of an opening of the second housing 22fab is reduced on the upper surface side). SAITO does not disclose wherein there is open space above and below the electrical sensor device within the internal cavity. BRUSAROSCO discloses wherein there is open space above and below the electrical sensor device within the internal cavity (Fig. 2d; para [0127]-[0128}- the housing cavity has size such to ensure the formation of at least one interspace between the outer surface of the electronic unit 20 (in particular the containment body 26 thereof) and the inner walls of said connecting member 30 defining said housing cavity). 
		It would have been obvious to a person of ordinary skill in the art at the time of the invention to dispose sensor assembly of Saito open space above and below the electrical sensor device within the internal cavity to increase the reliability and lifetime of the monitoring device as disclosed in BRUSAROSCO (see BRUSAROSCO, para [0011)).

Regarding claim 9, SAITO discloses the sensor assembly as recited in claim 1, wherein the retaining member is formed from an elastically deformable rubber (para [0026]- the rubber bracket 21 has a bottom portion 21a and a holding portion 21b; para [0028)- The holding
portion 21b is also made of an elastically deformable rubber or the like), when the retaining member is attached to the object and the housing is attached to the retaining member (para [0024]- the tire-mounted sensor 2 has a rubber bracket 21, which configures a sensor
holding member, and a sensor device 22; para [0027]-[0028]- The holding portion 21b is formed of, for example, a cylindrical member having a hollow portion into which the sensor device 22 is fitted). SAITO does not disclose an elastomeric material that mitigates transmission of shock forces from the object to the housing. However, BRUSAROSCO discloses an elastomeric material that mitigates transmission of shock forces from the object to the housing (para [0010)- describe monitoring devices equipped with particular members for connecting to the tyre, such connecting members provided with a cavity inside of which the electronic unit is housed; para [0011]- The Applicant found that the presence of two portions separated from each other allows distributing and dampening in a particularly effective manner the deformations caused by the stresses transmitted to the deformation member by the tyre during rolling (also at high and very high speed); para [0125]- Preferably the connecting member 30 is made of elastomeric material).
		 It would have been obvious to a person of ordinary skill in the art at the time of the invention to dispose sensor assembly of SAITO an elastomeric material that mitigates transmission of shock forces from the object to the housing to increase the reliability and lifetime of the monitoring device as disclosed in BRUSAROSCO (see BRUSAROSCO, para (001)

Regarding claim 32, SAITO discloses the sensor assembly and sensing system as recited in claim 28. SAITo does not disclose wherein open space exists above and below the electrical sensor device when disposed within the internal cavity. However, BRUSAROSCO discloses wherein open space exists above and below the electrical sensor device when disposed within the internal cavity (para [0128]- the housing cavity has size such to ensure the formation of at least one interspace between the outer surface of the electronic unit 20 (in particular the containment body 26 thereof) and the inner walls of said connecting member 30 defining said housing cavity). 
		It would have been obvious to a person of ordinary skill in the art at the time of the invention to dispose sensor assembly of SAITO open space above and below the electrical sensor device within the internal cavity to increase the reliability and lifetime of the monitoring device as disclosed in BRUSAROSCO (see BRUSAROSCO para 0011)

Regarding claim 33, SAITO discloses the sensor assembly and sensing system as recited in claim 28, wherein the retaining member is formed from an elastically deformable rubber (para [0026]- the rubber bracket 21 has a bottom portion 21a and a holding portion 21b; para [0028]- The holding portion 21b is also made of an elastically deformable rubber or the like), the housing attached with the retaining member (para [0024]- the tire-mounted sensor 2 has a rubber bracket 21, which configures a sensor holding member, and a sensor device 22; para [0028]- The holding portion 21b is formed of, for example, a cylindrical member having a hollow portion into which the sensor device 22 is fitted). SAITO does not disclose an elastomeric material that mitigates transmission of shock forces received from the object when attached to the object before reaching. However, BRUSAROSCO discloses an elastomeric material that mitigates transmission of shock forces received from the object when attached to the object before reaching (para porter describe monitoring devices equipped with particular members tor connecting to the tyre, such connecting members provided with a cavity inside of which the electronic unit is housed; para {0011]- The Applicant found that the presence of two portions separated from each other allows distributing and dampening in a particularly effective manner the deformations caused by the stresses transmitted to the deformation member by the tyre during rolling (also at high and very high speed); para {0125]- Preferably the connecting member 30 is made of elastomeric material). 
		It would have been obvious to a person of ordinary skill in the art at the time of the invention to dispose sensor assembly of Saito an elastomeric material that mitigates transmission of shock forces from the object when attached to the object before reaching to increase the reliability and lifetime of the monitoring device as disclosed in BRUSAROSCO (see BRUSAROSCO, para (001 1]).

8.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITO (US 2019/0184773 A1) in view of Laird et al (US 2011/025487).

		Regarding claim 10 Saito does not disclose wherein the housing includes an opening through the outside surface to the internal cavity, and further includes a filter that is positioned to filter air passing into the internal cavity before reaching the electrical sensor device. Laird teaches a  tire pressure sensor that discloses, wherein the housing includes an opening through the outside surface to the internal cavity [0004] some tire pressure sensors have a housing for encasing the sensor electronic components and circuitry. An opening is provided in the housing), and further includes a filter that is positioned to filter air passing into the internal cavity before reaching the electrical sensor device (para [0004] some tire pressure sensors have a housing for encasing the sensor electronic components and circuitry. An opening is provided in the housing, and a filter covers the opening. The filter permits only gases (e.g. the tire’s pressurized air), and not liquids). 
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to dispose sensor assembly of Saito with a housing that includes an opening through the outside surface to the internal cavity, and a filter that is positioned to filter air passing into the internal cavity as taught by Lin et al for the purpose of preventing damage to the sensor electronic components and circuitry in the housing.

9.	Claim(s) 16-17, 35, 36 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITO (US 2019/0184773 A1) in view of Lin et al (US 2019/0187027).

	Regarding claims 16-17 & 35 , Saito does not disclose wherein the electrical sensor device comprises a global positioning device. However, Lin et discloses an electrical sensor device comprises a global positioning device  [0039]-[0050].
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to dispose the sensor assembly of Saito with a global positioning device as taught by Lin for the purpose of reducing  cost and complexity as disclosed in Lin et al.

10.	Claim(s) 18,19, 29, 32, 37-39, 40, 41,47 and 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITO (US 2019/0184773 A1) in view of ATSUMI et al (US 2016/0332493).

	Regarding claims 18,19,37 and 38 Saito does not disclose the  electrical sensor device comprises a gyroscope used to determine one or more of tire alignment, tire orientation, and a tread depth of the tire . However, Atsumi et al teaches a semiconductor device wherein the electrical sensor device comprises a gyroscope [0095]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to dispose sensor assembly of Saito with a gyroscope to provide a moving object with a high degree of safety.

Regarding claim 26 Saito does not disclose comprising an external transmitter for sending information wirelessly to the electronic sensor device. However, Atsumi et al discloses an external transmitter for sending information wirelessly to the electronic sensor device (para (0078)]- the semiconductor device 400 preferably includes an antenna 401 and sensor elements 412 to 414; para (0083]- The antenna 401 is capable of converting a wireless signal into an electric signal or converting an electric signal into a wireless signal to receive and transmit a signal from/to an external terminal such as an interrogator).
	 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to dispose sensor assembly of Saito an external transmitter for sending information wirelessly to the electronic sensor device to provide a moving object with a high degree of safety as disclosed in Atsumi (see Atsumi , para [0007)).

Regarding claim 39, Saito discloses the sensor assembly and sensing system as recited in claim 28. Saito does not disclose wherein the electrical sensor device comprises a gyroscope. However, Atsumi et al discloses wherein the electrical sensor device comprises a gyroscope (para [0095}- The sensor element can include any of various sensors...a gyro sensor; para [(0107]- Examples of an object having a sealed space include a tire).
	 It would have been obvious to a person of ordinary skill in the art at the time of the invention to dispose sensor assembly of Saito a gyroscope to provide a moving object with a high degree of safety as disclosed in Atsumi (see Atsumi , para [0007)).

	Regarding claim 40, Saito in view of Atsumi  discloses the sensing system as recited in claim 39, Saito further discloses wherein the object is a vehicle tire (para [0023]- The tire-mounted sensor 2 is a tire side device provided on a tire) and information is used to determine one or more of tire alignment, tire orientation, tire radial load, and tire tread depth (para (0031]-[0045] More specifically, when a portion of the corresponding tire 71a to 71d at which the acceleration sensor 22aa is attached comes in contact with the traveling road surface and when the portion moves away from the traveling road surface again after coming in contact with the traveling road surface, the acceleration, in other words, the vibration changes greatly. During the road contact, the acceleration changes so as to vibrate in accordance with the road surface condition. The changed acceleration appears as a detection signal of the acceleration sensor 22aa; para [0032]-[0050] when the acceleration sensor 22aa is the multi-axis sensor, for example, the acceleration in a radial direction of the corresponding tire 71a to 71d as the other two axes, that is, in a centrifugal direction, or the acceleration in a width direction of the corresponding tire 71a to 71d is detected; para [0091] groove depth). Atsumi discloses information from the gyroscope (para [(0095]- The sensor element can include any of various sensors...a gyro sensor; para [0082]- the semiconductor device 400 includes three sensors, the sensor elements 412 to 414. For example, the sensor elements 412 to 414 can each include a sensor selected from a pressure sensor, a temperature sensor, a strain sensor, an acceleration sensor, and the like. One sensor element can have a plurality of functions).

	Regarding claim 41, Saito discloses a method for using a sensor assembly and sensing system with an object that rotates in use (para [0023]- The tire-mounted sensor 2 is a tire side device provided on a tire; para [(0024]- the tire-mounted sensor 2 has a rubber bracket 21, which configures a sensor holding member, and a sensor device 22) comprising the steps of: installing an electrical sensor device within an internal cavity of a housing (Fig. 3; para [0046]- the housing 22fa configures an accommodation chamber that accommodates the circuit board 22b on which the antenna 22d is mounted in addition to the sensor chip 22a and the peripheral elements (not shown)), wherein the housing includes an outer structure that defines the internal cavity (Fig. 3; para [0045]- The housing 22fa is formed of the hollow member that provides the accommodation chamber inside; para [0046]- the housing 22fa is configured to include the first housing 22faa and the second housing 22fab), and wherein the electrical sensor device comprises a sensor (22aa), a portable power source (22c), an antenna (22d), a printed circuit board (22b), and related electrical circuitry (para [0029]-[0030}- The sensor chip 22a is formed by incorporating an acceleration sensor 22aa; para [0029]- a battery 22c corresponding to a power supply; para [0035)- the microcomputer 22ab transmits the frame from the antenna 22d to the receiver 3 through the transmission unit; para [0037]- The circuit board 22b is a board on which the sensor chip 22a, peripheral elements (not shown), and the like are mounted, and is configured by a printed circuit board or the like on which the circuit pattern is formed); attaching the housing after the step of installing to a retaining member (Fig. 3; para [0026}- the rubber bracket 21 has a bottom portion 21a and a holding portion 21b; para [0027}- One surface of the bottom portion 21a is a surface to be adhered to the inner wall surface of the corresponding tire 71a to 71d through an adhesive 23 or the like, and the holding portion 21b extends from the other surface of the bottom portion 21a opposite to the one surface to be adhered to the corresponding tire 71a to 71d), wherein the retaining member is configured to accommodate attachment with the housing by mechanical or bonding technique (para [0027}- One surface of the bottom portion 21a is a surface to be adhered to the inner wall surface of the corresponding tire 71a to 71d through an adhesive 23 or the like), wherein the retaining member is connected with the object before or after formation of the object (para [0027}- One surface of the bottom portion 21a is a surface to be adhered to the inner wall surface of the corresponding tire 71a to 71d through an adhesive 23 or the like); and monitoring an operating parameter of the object through the use of the electrical sensing device (para [0031]- the acceleration sensor 22aa is disposed to detect an acceleration in accordance with the ground state of the corresponding tire 71a to 71d; para (0091]), wherein information related to the operating parameter is wirelessly transmitted from the electrical sensing device to a receiver that is external from the sensor assembly (para [0035]- The microcomputer 22ab receives the detection signal of the acceleration sensor 22aa... Upon creating a frame, the microcomputer 22ab transmits the created frame to a transmission unit such as an RF circuit provided in the microcomputer 22ab or as a peripheral device not shown. Then, the microcomputer 22ab transmits the frame from the antenna 22d to the receiver 3 through the transmission unit; para [0091)).

11.	Claim(s) 24, 27, & 44-46, 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITO (US 2019/0184773 A1) in view of So et al (US 2019/0160895).

Regarding claim 24, Saito discloses the object is a vehicle tire (para [0023}- The tire- mounted sensor 2 is a tire side device provided on a tire), and wherein the retaining member is attached to an inside surface of the vehicle tire or an element attached with the tire that rotates with the tire(para (0025]- the rubber bracket 21 is a member for holding the sensor device 22 on an inner wall surface of the corresponding tire 71a to 71d; para [0027]). Saito does not disclose vulcanized rubber tire. However, So et al, drawn to container structure for sensors, discloses, a vulcanized rubber tire (para [0107]- a method of manufacturing a tire-integrated container structure according to an embodiment can perform a step of preparing a vulcanized tire (S110)).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention at the time of the invention to dispose sensor the assembly of Saito into a vulcanized rubber tire  as taught by So et al for the purpose of preventing breakdown of a sensor due to high temperature.

	Regarding claim 27, Saito in view of So et al discloses the sensor assembly as recited in claim 24, Saito further discloses wherein the retaining member is attached to the inside surface of the vehicle tire by an adhesive layer (para [0025]- the rubber bracket 21 is a member for holding the sensor device 22 on an inner wall surface of the corresponding tire 71a to 71d; para [0026]- the rubber bracket 21 has a bottom portion 21a and a holding portion 21b; para [0027}- One surface of the bottom portion 21a is a surface to be adhered to the inner wall surface of the corresponding tire 71a to 71d through an adhesive 23 or the like). So et al discloses after the vehicle tire has been vulcanized (para [0113]- In the step of forming a container structure by injecting and compressing non-vulcanized rubber to the inner liner of a vulcanized tire (S130)).

Regarding claim 44 Saito does not disclose wherein the object is a made from vulcanized rubber, and before the step of attaching, the retaining member is attached with the object or an element that rotates with the object after the object has been formed. However, So et discloses wherein the object is a made from vulcanized rubber (para [0107]- a method of manufacturing a tire-integrated container structure according to an embodiment can perform a step of preparing a vulcanized tire (S110)), and before the step of attaching, the retaining member is attached with the object or an element that rotates with the object after the object has been formed (para [0113]- In the step of forming a container structure by injecting and compressing non-vulcanized rubber to the inner liner of a vulcanized tire (S130)). 
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention at the time of the invention to dispose the sensor assembly of Saito with an object made from vulcanized rubber as taught y So et al  for the purpose of preventing breakdown of a sensor due to high temperature as disclosed in Hankook (see Hankook, para [0010)). 

Regarding claim 45, Saito in view of So et al discloses the method as recited in claim 44, Saitofurther discloses wherein the retaining member is attached to a surface of the object by use of an adhesive layer (para (0027]- One surface of the bottom portion 21a is a surface to be adhered to the inner wall surface of the corresponding tire 71a to 71d through an adhesive 23 or the like).

		Regarding claim 46, Saito in view of So et al discloses the method as recited in claim 45, Saito further discloses wherein the retaining member is attached to the object after the step of attaching the housing to the retaining member (para [0025]- the rubber bracket 21 is a member for holding the sensor device 22 on an inner wall surface of the corresponding tire 71a to 71d; para [0050}- The tire-mounted sensor 2 configured as described above is provided by, for example, pushing out the hollow portion of the rubber bracket 21 by elastic deformation and disposing the sensor device 22 in a space surrounded by the rubber bracket 21. Then, in this state, the adhesive 23 is applied to the back surface of the bottom portion 21a of the rubber bracket 21, and the tire-mounted sensor 2 is attached to the inner wall surface of the corresponding tire 71a to 71d).
	
Regarding claim 48, Saito in view of So et al discloses the method as recited in claim 44, Saito further discloses wherein the object is a vehicle tire (para (0023]- The tire-mounted sensor 2 is a tire side device provided on a tire), and wherein the retaining member is attached to a surface that is inside of the vehicle tire (para (0027]- One surface of the bottom portion 21a is a surface to be adhered to the inner wall surface of the corresponding tire 71a to 71d through an adhesive 23 or the like).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856